Third District Court of Appeal
                              State of Florida

                      Opinion filed August 5, 2022.


                           ________________

                             No. 3D22-1330
                      Lower Tribunal No. F21-16226
                          ________________


                              Ricky Willis,
                                Petitioner,

                                    vs.

                   Cassandra Jones, etc., et al.,
                              Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent The State of Florida.


Before EMAS, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Ricky Willis petitions this court for a writ of habeas corpus. The trial
court ordered him held without bond on the charges of murder in the second

degree and possession of a firearm by a convicted felon despite finding after

an Arthur1 hearing that proof was not evident nor presumption great. We

grant the petition for writ of habeas corpus and direct the trial court to conduct

a rule 3.131 pretrial release hearing. See Joseph v. Junior, 319 So. 3d 766,

767 (Fla. 3d DCA 2021); Ginsberg v. Ryan, 60 So. 3d 475, 477 (Fla. 3d DCA

2011).     This decision is without prejudice for the State to file a legally

sufficient motion for pretrial detention, should it choose to do so.         See

Joseph, 319 So. 3d at 767; Ho v. State, 929 So. 2d 1155, 1155 (Fla. 5th DCA

2006). The trial court is directed to hold the hearing no later than three

business days following the issuance of this opinion. See id.

        Petition granted; cause remanded.




1
    State v. Arthur, 390 So.2d 717 (Fla. 1980).

                                        2